OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and case remitted to the Appellate Division, Second Department, for consideration of the facts (CPLR 5613) and other issues not reached by that court. The proof adduced by plaintiff was legally sufficient to support the jury’s verdict awarding recovery by plaintiff of the broker’s commission for which the action was brought. There remains to be determined, however, defendant’s claim of errors in the trial court’s instructions to the jury, as to some of which at least, no sufficient objection was made at trial.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.